Case: 21-50706     Document: 00516371477          Page: 1    Date Filed: 06/27/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         June 27, 2022
                                   No. 21-50706                         Lyle W. Cayce
                                                                             Clerk

   Aureliano Palomo,

                                                            Plaintiff—Appellant,

                                       versus

   Flowers Baking Company of San Antonio, L.L.C.,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 5:20-CV-102


   Before Davis, Elrod, and Haynes, Circuit Judges.
   Per Curiam:*
          Aureliano Palomo filed a lawsuit against Flowers Baking Company of
   San Antonio, LLC (“Flowers”) for sex and age discrimination, as well as
   retaliation, under § 21 of the Texas Commission on Human Rights Act
   (“TCHRA”). Specifically, Palomo claimed: (1) that his supervisor, Mario
   Lozano, discriminated against him by persistently making sexist remarks


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50706      Document: 00516371477           Page: 2   Date Filed: 06/27/2022




                                     No. 21-50706


   favoring younger, female employees, and (2) he was retaliated against after
   refusing to fire two male employees so that Lorenzo could replace them with
   female employees. In response, Flowers moved for summary judgment on
   all claims, which the district court granted.
          Having considered the briefing, the district court opinion, the oral
   arguments, and the relevant portions of the record, we conclude that the
   district court correctly granted summary judgment.
          To establish a prima facie case of discriminatory treatment (on the
   basis of sex or age), Palomo must show:
          (1) [he] belongs to a protected group, (2) [he] was qualified for
          [his] position, (3) [he] suffered an adverse employment action;
          and (4) [he] was replaced with a similarly qualified person who
          was not a member of [his] protected group, or in the case of
          disparate treatment, that similarly situated employees were
          treated more favorably.
   Nasti v. CIBA Specialty Chems. Corp., 492 F.3d 589, 593 (5th Cir. 2007)
   (regarding sex discrimination); see Sandstad v. CB Richard Ellis, Inc., 309 F.3d
   893, 897 (5th Cir. 2002) (regarding age discrimination). Only the fourth
   prong was contested by the parties. We conclude that Palomo failed to raise
   a fact issue on this prong, so the district court did not err as to the
   discrimination claim.
          We also conclude that summary judgment was properly granted on
   the retaliation claim. To establish a prima facie case of retaliation under the
   TCHRA, an employee must demonstrate: “(1) [he] engaged in an activity
   protected by the TCHRA, (2) [he] experienced a material adverse
   employment action, and (3) a causal link exists between the protected activity
   and the adverse action.” Alamo Heights Indep. Sch. Dist. v. Clark, 544 S.W.3d
   755, 782 (Tex. 2018). Protected activities include opposing a discriminatory




                                          2
Case: 21-50706     Document: 00516371477          Page: 3   Date Filed: 06/27/2022




                                   No. 21-50706


   practice, which requires a plaintiff to “demonstrate a good-faith, reasonable
   belief that the underlying discriminatory practice violated the TCHRA.”
   San Antonio Water Sys. v. Nicholas, 461 S.W.3d 131, 137 (Tex. 2015).
   Critically, “the conduct relied on by the employee must, at a minimum, alert
   the employer to the employee’s reasonable belief that unlawful
   discrimination is at issue.” Tex. Dep’t of Transp. v. Lara, 625 S.W.3d 46, 59
   (Tex. 2021) (internal quotation marks and citation omitted). Palomo fails to
   show that his complaints to his employer reflected any claims of
   discrimination against other employees. Simply complaining is not enough:
   the employer must be put on notice that discrimination is in play. No such
   evidence was cited by Palomo.
         AFFIRMED.




                                         3